DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed 7/16/2019 and is a 371 of PCT/CN2018/073640 (1/22/2018) which claims foreign priority to CN 20170054224.4 (1/22/2017).  New claims 16-18 have been added.  Claims 1-18 are before the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The rejection of claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, as stated in paper withdrawn in view of applicant’s amendments to the claims in paper dated 1/7/2021.
  
Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the instant claims lack enablement to treat diseases related to ASK1 activity consisting of neurodegenerative diseases, cardiovascular diseases, inflammatory diseases, autoimmune diseases and metabolic disorders.  
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
The nature of the invention: The nature of the invention is the method of treating neurodegenerative diseases, cardiovascular diseases, inflammatory diseases, autoimmune diseases and metabolic disorders. 
The state of the prior art: The state of the prior art is that COPD is known to be related and treatable by ASK1 activity.  Further, the art known that it is possible to inhibit or modulate ASK1 activity.  However, the link between diseases such as HIV, MS and arthritis, to name three of the many diseases encompasses by the instant claims, is not known.  
The predictability in the art: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instantly claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to the therapeutic effects of all diseases, whether or not the modulation of ASK1 receptors would make a difference in the disease.  Hence, in the absence of a showing of a nexus between neurodegenerative diseases, cardiovascular diseases, inflammatory diseases, autoimmune diseases and metabolic disorders and the modulation of ASK1 receptors, one of ordinary skill in the art is unable to fully predict possible results from the administration of the compound of claim 1 due to the unpredictability of the role of modulation of ASK1 receptors.  
The presence or absence of working examples:  There are no working examples of the instant compounds treating any disease in the instant specification.
The amount of direction or guidance present:  The guidance present in the specification is that of the compounds have ASK1 activity and as such can treat any and all diseases (known and unknown) that have been linked to this activity.  The specification does not bridge the gap that exists between ASK1 modulation and the diseases listed in the claims.  Further, the specification 
The breadth of the claims: The claims are drawn to the treatment of neurodegenerative diseases, cardiovascular diseases, inflammatory diseases, autoimmune diseases and metabolic disorders with the compound of claim 1. 
The quantity of experimentation needed: The quantity of experimentation needed is undue.  One skilled in the art would need to determine what diseases out of all the classes of diseases listed in the claims would be benefited by the mediation of ASK1 receptors and then would further need to determine which of the claimed compounds would provide treatment of the disease.  
The level of the skill in the art: The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  

Thus, the specification fails to provide sufficient support of the broad use of the compounds of claim 1 for the treatment of any disease.  The only condition known in the art to be treatable by such ASK1 activity is COPD.  However, COPD does not enable the treatment of arthritis, MS, HIV or any other of the many diseases that are encompassed by the instant claims.  As a result necessitating one of ordinary skill to perform an exhaustive search for which 
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, one of ordinary skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compounds of the instant claims, with no assurance of success.  
This rejection can be overcome by limiting the claims to the treatment of COPD.  

Allowable Subject Matter
Claims 1-15 are free of prior art.  As previously stated, the closest prior art is US 8378108 which teaches a five membered ring (no fusing) as compared to the instant bicyclic three-nitrogen ring.  US 9586932 teaches the same ask1 kinase inhibition with treating COPD.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694.  The examiner can normally be reached on M-F 8-4 Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625